 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICK SMITH,                                       No. 2:18-cv-0347 DB P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    WARDEN, DEUEL VOCATIONAL
      INSTITUTION,
15
                         Defendant.
16

17

18          Plaintiff is a county inmate proceeding pro se with a civil rights action pursuant to 42

19   U.S.C. § 1983. Plaintiff claims defendants have violated his right to access the courts and his

20   right to adequate medical treatment under the Eighth Amendment. By order dated March 25,

21   2019, plaintiff’s complaint was dismissed, and thirty days leave to file an amended complaint was

22   granted. (ECF No. 14.) Thereafter, plaintiff did not file an amended complaint. On May 7,

23   2019, the court directed plaintiff to file an amended complaint within fourteen days and warned

24   him that failure to file an amended complaint would result in a recommendation that this action

25   be dismissed. (ECF No. 15.) Those fourteen days have now passed, and plaintiff has not filed an

26   amended complaint, updated his address, or otherwise responded to the court’s order.

27          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to

28   randomly assign a district judge to this action.
                                                        1
 1             IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

 2   Local Rule 110; Fed. R. Civ. P. 41(b).

 3             These findings and recommendations are submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 5   after being served with these findings and recommendations, plaintiff may file written objections

 6   with the court and serve a copy on all parties. Such a document should be captioned

 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 8   failure to file objections within the specified time may waive the right to appeal the District

 9   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

10   Dated: June 10, 2019

11

12

13

14

15

16

17

18

19

20
21
     DLB:12
22   DLB1/Orders/Prisoner-CivilRights/smit0347.fsc

23

24

25

26
27

28
                                                        2
